4CableTV Inc. Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Stockholders’ Deficit F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 to F-13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Stockholders of 4Cable TV Inc. We have audited the accompanying balance sheets of 4Cable TV Inc. (the Company) as of December 31, 2012 and 2011 and the related statements of operations, changes in stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of 4Cable TV Inc. as of December 31, 2012 and 2011and the results of its operations and cash flows for the years ended December 31, 2012 and 2011, in conformity with accounting principles generally accepted in the United States of America. /s/Goldman Accounting Services CPA, PLLC Goldman Accounting Services CPA, PLLC Suffern, New York October 4, 2013 F-1 4Cable TV Inc. Balance Sheets December 31, 2012 December 31, 2011 ASSETS Cash $ $ Accounts receivable, net allowances for doubtfulaccounts of $276 and $1,024, respectively Inventories, net Prepaid expenses and other assets Total current assets Property, plant and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Accounts payable $ $ Accrued salary, payroll liabilities and taxes Accrued liabilities Credit card debt Current portion of notes payable Related parties payable Current portionof capital lease obligations Total current liabilities Long-term debt Capital lease obligations Notes payable Total Liabilities STOCKHOLDERS' DEFICIT Common stock; $0.01 par value; 2,470 and 2,200 sharesissued and outstanding, respectively 25 22 Additional paid-in capital Deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements F-2 4Cable TV Inc. Statements of Operations For the Years Ended December 31, 2012 and 2011 December 31, December 31, Net sales $ $ Cost of goods sold Gross profit Operating costs and expenses Selling, general and administrative Research and development Total operating costs and expenses Operating income (loss) ) Interest expense Loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Loss per share - Basic and Diluted $ ) $ ) Weighted Average Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these financial statements F-3 4Cable TV Inc. Statements of Changes in Shareholders' Deficit For the Years Ended December 31, 2012 and December 31, 2011 Shares Common Stock Amount Additional Paid-In Capital Deficit Total Stockholder's Deficits Balance, December 31, 2010 $ 20 $ $ ) $ ) Issuance of stock 2 - Capital contributions - Net loss - - - ( 51,035
